PER CURIAM
In this juvenile court proceeding the child appeals an order placing him in the legal custody of Childrens’ Services Division for placement in a juvenile training school for one year and 30 days.
The child was in the jurisdiction of the juvenile court because he admitted the allegations of two petitions. The first, filed November 6, 1981, charged an act of theft in the second degree and the second, filed April 19,1982, charged trespass in the second degree. Those acts, if committed by an adult, could have resulted in a maximum sentence of one year on the theft charge and 30 days on the trespass charge. The child was made a ward of the court and committed to the jurisdiction of CSD in November, 1981, and again in April, 1982. The sole basis of the finding of jurisdiction was the child’s admission of the allegation of the two petitions. ORS 419.476(1) (a).
On February 29,1984, the court issued the order from which the child appeals. It appears from the record that from November, 1981, to February 29, 1984, the child spent in excess of one year and 30 days in the custody of CSD.
The state concedes that under ORS 419.511(1), the court was without authority to place the child in custody of CSD for an additional period. That statute provides:
“The duration of any disposition made pursuant to ORS 419.507(l)(a) to (c) shall be fixed by the court and may be for an indefinite period. Any placement in the legal custody of the Children’s Services Division shall be for an indefinite period. However, in cases under ORS 419.476(1) (a), the period of any disposition made pursuant to ORS 419.507(1) (a) to (c) shall not exceed the maximum period of institutionalization or commitment authorized if the act had been committed by an adult. * * *”1
We agree with the state’s concession.
Reversed.

 ORS 419.511 was amended by Or Laws 1983, ch 815, § 4.